Citation Nr: 1731604	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to April 7, 2011, for the award of service connection for coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease.

2.  Entitlement to a higher initial evaluation for service connection for coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease, rated as 10 percent disabling prior to August 24, 2015, and as 30 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and his son-in-law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The February 2013 rating decision granted entitlement to service connection for coronary artery disease, status post coronary artery bypass surgery.  It assigned a 100 percent rating effective June 2, 2011, and a 10 percent rating on and after August 1, 2011.

A January 2014 rating decision granted an effective date of April 7, 2011, for the grant of service connection and assigned a 10 percent rating from April 7, 2011, through April 24, 2011.  The temporary 100 percent rating was assigned from April 25, 2011, through July 31, 2011.  A 10 percent rating was assigned on and after August 1, 2011.

A December 2016 rating decision granted entitlement to a 30 percent rating effective August 24, 2015.

In March 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no formal claim, informal claim, or written intent to file a claim for service connection for coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease, of record prior to September 17, 2010.

2.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease, arose on April 7, 2011.


CONCLUSION OF LAW

The claim for an effective date earlier than April 7, 2011, for service connection for coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease, is denied.  38 U.S.C.A. § 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by letters that were sent to the Veteran in December 2010, January 2011, and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

The Veteran has claimed entitlement to an effective date prior to April 7, 2011, for the grant of service connection for coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

In general, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In such cases, in no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

There is an exception to the provisions set forth above in cases involving presumptive service connection due to herbicide exposure.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term 'covered herbicide diseases' now includes coronary artery disease.  38 C.F.R. § 3.816(b)(2)(i).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a 'Nehmer class member' has been granted compensation from a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

The effective date of the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53,202 -53,216 (Aug. 31, 2010).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is warranted, in pertinent part, for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

In the case at hand, the claim that led to the grant of service connection benefits was received by VA on September 17, 2010.  The assigned effective date of April 7, 2011, corresponds with the earliest date on which the record reflects the Veteran reported symptoms that led to the coronary artery disease diagnosis (which is considered to be the date on which entitlement arose).

This claim potentially falls under the Nehmer regulations because the Veteran has claimed an effective date in 2002.  He contends that a hypertension claim that was received by VA on May 30, 2002, reasonably raised the claim of entitlement to service connection for a heart condition.  (See Board Hearing Transcript, pages 7-8, 15, 18.)  Even though he did not specifically claim service connection for a heart condition or chest pains in 2002 (see Board Hearing Transcript, page 13), he testified that VA medical treatment providers had started telling him at that time that his heart was a factor in his high blood pressure.  He also specifically identified his complaints of chest pains as having given rise to his coronary artery disease diagnosis.  

The Board finds that entitlement to an effective date prior to April 7, 2011, must be denied.  First, the Board finds that the May 30, 2002, hypertension claim did not reasonably raise the claim of entitlement to service connection for a heart condition.  Neither the May 2002 claim nor the November 2002 request for reconsideration mentions chest pains or a heart condition.  Neither of these statements, which are the only statements of record associated with the May 2002 claim, otherwise lists complaints or any other symptomatology that may reasonably be linked to a heart condition.  

Nor do the Veteran's VA medical records from the period at issue note complaints of chest pain or otherwise contain symptom reports that would later lead to the coronary artery disease diagnosis.  (See VA medical records.)  In fact, reviews of systems from this period consistently reflect that the Veteran denied experiencing chest pain.  (See, e.g., August 2002 VA medical record.)  Furthermore, a March 2002 radiology report reflects that the Veteran's heart was normal at that time.  Based on the above, the Board finds that a heart condition claim was not reasonably raised in connection with his hypertension claim.  

Furthermore, the Board finds that the date entitlement arose (April 7, 2011, the date on which the Veteran first reported symptoms that led to the coronary artery disease diagnosis) is later than the date of claim (September 17, 2010).  VA medical records from prior to April 7, 2011, do not indicate that the Veteran's coronary artery disease had manifested at that time.  An August 2010 VA medical record expressly notes that the Veteran had denied chest pain, and the VA medical records do not otherwise contain relevant indications of coronary artery disease prior to April 7, 2011.

In light of the above, the Board finds that entitlement to an effective date prior to April 7, 2011, for the grant of service connection for coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease, is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to an effective date prior to April 7, 2011, for the award of service connection for coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease, is denied.


REMAND

The Veteran has also claimed entitlement to an increased rating for coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease.  Before this disability may properly be rated, however, a remand for additional development is required.



The claims file does not appear to contain a complete set of the Veteran's private medical records.  Specifically, in an April 2017 letter, the Veteran stated that he has had acute congestive heart failure that has turned into chronic congestive heart failure.  He reported that he has had more than three episodes or events of acute congestive heart failure in the past six months and that he has had to take nitroglycerine at least three times in the last six months.  In this letter and during his Board hearing, he reported that he has had to have an ambulance take him to the emergency room on multiple occasions.  He also reported that he is scheduled to have more appointments with his doctors soon "and [is] sure these same or worsened findings will be found in their new examination notes as well."  

The Board also notes that the record contains an August 2014 letter from Dr. Mouannes at Heart Care Center, Hattiesburg Clinic, that states that the Veteran's "left ventricular dysfunction with an ejection fraction is at 50% or less."  

The Board notes that it appears that the records that have been submitted during the pertinent period have been submitted by the Veteran piecemeal, and it therefore appears that a comprehensive set of his complete medical records has not been received.  Therefore, the Board finds it necessary to remand this claim in order to obtain the Veteran's complete medical records, to include the records that correspond to those that are referenced in the Veteran's hearing testimony and personal statements, as well as those that are suggested in Dr. Mouannes's description of potentially relevant medical evidence.

The Board also finds it necessary to remand this case for a new VA examination, as there is evidence indicating that the Veteran's disability has worsened since the last examination.  The last examination was conducted in August 2015.  As noted above, the Veteran testified at his March 2017 Board hearing that he has had more than three episodes or events of acute congestive heart failure in the past six months.  He has also has submitted an April 2014 record indicating that he has an "ejection fraction 50-55% consistent with chronic congestive heart failure."  

Finally, the Board requires clarification on which of the Veteran's symptoms are attributable to his service-connected coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease, and which are attributable to nonservice-connected disabilities.  It appears that an attempt to obtain such an opinion was made in December 2016.  

In the December 2016 request for an addendum to the August 2015 VA examination report, it was noted that, in addition to the service-connected coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease, the Veteran has also been diagnosed with nonservice-connected aortic stenosis and hypertension.  The addendum request asked the VA examiner who authored the August 2015 opinion to determine the level of impairment that was caused by the service-connected coronary artery disease, status post coronary artery bypass surgery, ischemic heart disease.  

In the resulting December 2016 addendum report, the examiner opined that both the service-connected and nonservice-connected disabilities "may cause the same symptoms and more likely than not contribute equally to the cardiac METs.  He noted that a normal cardiac METs is from 10 to 14 and opined that "the Veteran's mets due to IHD/CAD would be half of the normal.  As such the Veteran's mets due to CAD/IHP would be 5 to 7."  

The Board observes that the term "METs" refers to "metabolic equivalents," and it measures limitations in workload due to cardiac disability.  One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  In this context, the December 2016 VA examiner's answer does not make sense, as it suggests that the Veteran's maximum workload capacity if he only had service-connected cardiac disabilities is expected to be half of the expected normal workload capacity.  It is illogical to assert that the Veteran's maximum workload capacity would decrease rather than increase if one were to ignore the impairment caused by nonservice-connected disabilities. 

It is much more logical to suggest that, if the Veteran's service-connected and nonservice-connected disabilities contribute equally to the impairment, half of the difference between a normal METs level and the METs finding on examination should be added to the examination finding to arrive at a METs that is due solely to the service-connected disabilities.  If a METs of 10 is considered to be normal and a METs of 7.2 is the noted finding from the August 2015 VA examination, then the amount of impairment would be 10 minus 7.2, or 2.8.  Half of 2.8 is 1.4.  Subtracting 1.4 from 10 produces a METs of 8.6.  An addendum to the December 2016 addendum opinion is required in order for VA to be able to correctly evaluate the Veteran's cardiac disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records from the Heart Care Center, Hattiesburg Clinic, from April 2011 to the present, and from any emergency room care that he obtained in relation to his coronary artery disease/ischemic heart disease.  

Among the relevant evidence that the Board is requesting is evidence that corroborates the assertion in the August 2014 letter from Dr. Mouannes that the Veteran's "left ventricular dysfunction with an ejection fraction is at 50% or less."  The Board is also requesting evidence that corroborates the Veteran's reports of multiple episodes of acute congestive heart failure.

All records/responses received should be associated with the claims file.  If any records sought are not obtained, the efforts taken to obtain them should be described.

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his coronary artery disease.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.

The examiner should be instructed that the rating criteria require a finding as to the threshold workload rated in METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also be instructed that when a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used for evaluation.

The examiner should also provide a percentage figure for left ventricular ejection fraction.  The examiner should comment on the presence or absence of the following conditions: congestive heart failure (acute or chronic), and cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X- ray.

The examiner should review the claims file and determine whether the impairment caused by service-connected disabilities may be distinguished from impairment that is caused by nonservice-connected disabilities.  If such a distinction may be made, please describe the types and level of impairment that is due solely to the service-connected disabilities.  In formulating this opinion, the examiner should discuss the December 2016 VA examination report addendum to the August 2015 examination, specifically looking at the explanation that was given for the examiner's assessment that the Veteran's METs due to his service-connected cardiac disabilities would be between 5 and 7 METs.  The examiner should also review the last three paragraphs of this remand, above, and discuss whether the formulation that is provided by the Board is accurate or inaccurate.  

A complete rationale for all opinions should be provided.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


